Citation Nr: 0102528	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-05 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Florida Hospital from February 
12 to February 14, 1996.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
September 1980.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a decision of the Department of Veterans Affairs 
(VA) Medical Center in Bay Pines, Florida (VAMC), that 
granted payment or reimbursement of unauthorized medical 
expenses from February 10, 1996 to February 12, 1996, but 
denied the payment of expenses incurred thereafter.


FINDINGS OF FACT

1. The veteran was hospitalized at a private facility for an 
emergent, service connected disorder on February 10, 1996.  

2. The veteran underwent a non-emergent transfer to a private 
medical facility where he was hospitalized from February 
12 to February 14, 1996, in preference to a VA medical 
facility that was available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred in connection with treatment 
rendered at Florida Hospital from February 12 to February 14, 
1996 have not been met.  38 U.S.C.A. § 1728 (West 1991); 
38 C.F.R. §§ 17.120, 17.121 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is in effect for numerous disorders, to 
include arteriosclerotic heart disease.  The veteran is 
seeking payment or reimbursement for unauthorized medical 
expenses incurred at Florida Hospital from February 12 to 
February 14, 1996.  

The record shows that the veteran was admitted through the 
emergency room to South Seminole Hospital on February 10, 
1996.  At that time, he had complaints of chest pain 
associated with dizziness, diaphoresis and generalized 
weakness.  The impression was acute inferior wall myocardial 
infarction, probably non-Q.  Serial electrocardiogram and 
cardiac enzymes were planned and the veteran was started on 
aspirin, nitro paste and intravenous heparin.  

He was advised to have cardiac catheterization and coronary 
arteriography performed, due to his young age and the non-Q 
nature of the myocardial infarction.  It was reported that 
these procedures were to be performed at the Florida 
Hospital, Orlando.  

An invoice from Life Fleet Ambulance Company shows that the 
veteran underwent a non-emergency transfer from South 
Seminole Hospital to Florida Hospital in Orlando, Florida on 
February 12, 1996.  It was noted that the veteran was 
transported 12 miles.  

A hospital summary from Florida Hospital Medical Center shows 
that the veteran had been transferred to that facility from 
South Seminole Hospital on February 12, 1996.  The veteran 
underwent a left heart catheterization and percutaneous 
transluminal coronary angioplasty to the right coronary 
artery lesion.  The diagnosis was non-Q inferior wall 
myocardial infarction.  The veteran was discharged on 
February 14, 1996

In a decision dated in May 1996, a VA physician denied 
payment or reimbursement for medical expenses incurred 
subsequent to the transfer from South Seminole Hospital to 
Florida Hospital in February 12, 1996.  It was noted that the 
nearest VA facility that was available was located 97 miles 
away in Tampa, Florida.  It was determined that a VA medical 
facility was available and that the selection of a private 
facility was a personal preference.  The physician indicated 
that there was a high probability that the emergency had 
resolved prior to the transfer.

Two statements, dated in September 1997, were received from 
J.S. Kim, M.D, who indicated that the veteran had received 
treatment at South Seminole Hospital and at Florida hospital.  
The procedures and hospitalizations were, in Dr. Kim's 
opinion, "absolutely necessary."  

A hearing was conducted in September 1998.  At that time, the 
veteran and his wife testified that, while the veteran was 
hospitalized at South Seminole Hospital, they had repeatedly 
tried to contact VA in an attempt to get instructions on how 
the veteran's care should be managed, but were unable to get 
through.  

It was further asserted that the veteran's transfer to 
Florida Hospital was emergent, in that the cardiac 
catheterization procedure that was performed could not be 
delayed and could not have been performed at South Seminole.  
They did not believe that it was reasonable to expect the 
veteran to be transferred 97 miles to the closest VA 
facility.  

In August 2000, the case was reviewed by the Chief Medical 
Officer, Fee Service Section, of a VA medical facility.  At 
that time it was determined that a VA facility was open and 
the prerequisites for reimbursement or payment were not 
satisfied.

Analysis

In order to be entitled to reimbursement or payment for 
medical expenses incurred without prior authorization from 
the VA, all the following must be shown:

(a) That treatment was either:

(1) for an adjudicated service-connected 
disability, or

(2) for a nonservice-connected disability 
associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability;

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  38 U.S.C.A. § 
1728 (West 1991); 38 C.F.R. § 17.120 (2000). 

No reimbursement or payment of services not previously 
authorized will be made when such treatment was procured 
through private sources in preference to available Government 
facilities.  38 C.F.R. § 17.130 (2000).  

Claims for payment or reimbursement of the costs of emergency 
hospital care or medical services not previously authorized 
will not be approved for any period beyond the date on which 
the medical emergency ended.  For the purpose of payment or 
reimbursement of the expense of emergency hospital care or 
medical services not previously authorized, an emergency 
shall be deemed to have ended at that point when a VA 
physician has determined that, based on sound medical 
judgment, a veteran:

(a)	Who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability, or

(b)	Who received emergency medical services, could have 
reported to a VA medical center for continuation of treatment 
for the disability.  

From that point on, no additional care in a non-VA facility 
will be approved for payment by VA.  38 C.F.R. § 17.121 
(2000).

There is no question that the veteran was hospitalized under 
emergency conditions at South Seminole Hospital on February 
10, 1996 for his service-connected heart disease.  The VA has 
paid for this hospitalization and it is not at issue.  
However, the record shows that on February 12, 1996, after 
his condition had stabilized at South Seminole Hospital, the 
veteran was transferred to Florida Hospital by ambulance for 
cardiac catheterization and coronary arteriograph.  The 
transport was deemed to be non-emergent by the ambulance 
company.  

Dr. Kim indicated that the procedures and hospitalizations 
were absolutely necessary.  This fact is not in dispute.  
However, there is no evidence and no medical opinion of 
record, which indicates that the delay resulting from 
transport an additional 85 miles to the nearest VA facility 
would have been hazardous to the veteran's life or health.  
The nearest VA facility was available and open. 

The Board has taken the testimony of the veteran and his wife 
into consideration, but the fact that they were not able to 
contact VA does not provide a basis for an allowance of the 
claim.  Very specific criteria must be met and although the 
veteran is service connected for heart disease, the fact 
remains that he was stable enough for transfer on February 
12, 1996.  Therefore the condition is not considered to be 
emergent in nature. 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  
The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence has been obtained and 
the veteran has been informed of the criteria necessary to 
establish his claim.  Accordingly, the Board finds that the 
veteran has not been prejudiced by this decision.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

Under these circumstances, the preponderance of the evidence 
is against the veteran's claim.  Therefore the benefit of the 
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Florida Hospital from February 
12 to February 14 1996 is denied.   



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

